Title: [Diary entry: 11 June 1781]
From: Washington, George
To: 

11th. Received Letters from the Marqs. de la Fayette, containing information of Lord Cornwallis’s movements from Westover, and that, at the date of his letter—the 3d. Instt.—he had advanced to the North Anna—but his design was not sufficiently understood

—supposed Fredericksburg. The Marqs. was retreating before him with abt. 3000 Men Militia included—the Enemys force exclusive of Leslies detachment being estimated at five or 6000 Men, 600 of wch. were Horse.